Court of Appeals
                              First District of Texas
                                      BILL OF COSTS

                                      No. 01-14-00904-CV

 Gramercy Advisor LLC, Gramercy Asset Management LLC, Gramercy Local Markets Recovery
                     Fund LLC and Gramercy Financial Services LLC

                                              v.

  R. K. Lowery, Jr. L-Falling Creek LLC, Russell A. Chabaud, R-Rac Wimbledon, LLC, John P.
  Moffitt, J-Jason LLC, Russell A. Chabaud, Trustee of the Russell G. Chabaud 1999 Investment
                             Trust, R- Russell Wimbledon, LLC, et al

            NO. 2008-74262 IN THE 80TH DISTRICT COURT OF HARRIS COUNTY



  TYPE OF FEE           CHARGES           PAID/DUE             STATUS               PAID BY
SUPP CLK RECORD            $26.00        04/20/2015             PAID                  APE
     MT FEE                $10.00        03/05/2015            E-PAID                 APE
SUPP CLK RECORD            $17.00        02/11/2015            E-PAID                 ANT
SUPP CLK RECORD            $8.00         02/06/2015             PAID                  ANT
     MT FEE                $10.00        01/28/2015            E-PAID                 ANT
     MT FEE                $10.00        01/28/2015            E-PAID                 ANT
     MT FEE                $10.00        01/15/2015            E-PAID                 ANT
     MT FEE                $10.00        01/07/2015            E-PAID                 ANT
     MT FEE                $10.00        01/07/2015            E-PAID                 ANT
     MT FEE                $10.00        12/29/2014            E-PAID                 ANT
     MT FEE                $10.00        12/29/2014            E-PAID                 ANT
     MT FEE                $10.00        12/29/2014            E-PAID                 ANT
     MT FEE                $10.00        12/29/2014            E-PAID                 ANT
     MT FEE                $10.00        12/08/2014            E-PAID                 ANT
  CLK RECORD             $3,796.00       12/02/2014             PAID                  ANT
  RPT RECORD              $280.00        11/12/2014           UNKNOWN                 ANT
     FILING               $175.00        11/10/2014            E-PAID                 ANT
STATEWIDE EFILING             $20.00           11/10/2014               E-PAID                   ANT

   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $4,432.00.

                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
                                                          First District of Texas, this September 11, 2015.